Title: From George Washington to the U.S. Senate and House of Representatives, 19 November 1794
From: Washington, George
To: United States Senate and House of Representatives


        
           Fellow Citizens of the Senate, and of the House of Representatives.
          United States November the 19th 1794
        
        When we call to mind the gracious indulgence of Heaven, by which the American people became a nation; when we survey the general prosperity of our Country, and look forward to the riches, power and happiness, to which it seems destined; with the deepest regret do I announce to you that during your recess, some of the Citizens of the United States, have been found capable of an insurrection. It is due, however, to the character of our Government, and to its stability, which cannot be shaken by the enemies of order, freely to unfold the course of this event.
        During the Session of the year 1790—it was expedient to exercise the legislative power, granted by the Constitution of the United States, “to lay and collect excises.” In a majority of the States scarcely an objection was heard to this mode of taxation. In some indeed, alarms were at first conceived; until they were banished by reason and patriotism. In the four western Counties of Pennsylvania a prejudice, fostered and embittered by the artifice of men who laboured for an ascendancy over the will of others by the guidance of their passions, produced symptoms of riot and violence. It is well known, that Congress did not hesitate to examine the complaints, which were presented; and to relieve them, as far as justice dictated, or general convenience would permit. But the impression, which this moderation made on the discontented, did not correspond, with what it deserved. The arts of delusion were no longer confined to the efforts of designing individuals. The very forbearance to press prosecutions was misinterpreted into a fear of urging the execution of the laws; and associations of men began to denounce threats against the officers employed. From a belief, that, by a more formal concert their operation might be defeated; certain self-created societies assumed the tone of condemnation. Hence, while the greater part of Pennsylvania itself were conforming themselves to the acts of excise; a few Counties were resolved to frustrate them. It was now perceived, that every expectation from the tenderness which had been hitherto pursued, was unavailing, and that

further delay could only create an opinion of impotency or irresolution in the Government. Legal process was therefore delivered to the Marshal, against the Rioters and delinquent distillers.
        No sooner was he understood to be engaged in this duty, than the vengeance of armed men was aimed at his person, and the person and property of the Inspector of the Revenue. They fired upon the marshal, arrested him—and detained him, for some time, as a prisoner. He was obliged by the jeopardy of his life, to renounce the service of other process, on the west side of the Alleghany mountain; and a deputation was afterwards sent to him to demand a surrender of that which he had served. A numerous body repeatedly attacked the house of the Inspector, seized his papers of Office—and finally destroyed by fire, his buildings and whatsoever they contained. Both of these Officers, from a just regard to their safety, fled to the Seat of Government; it being avowed, that the motives to such outrages were to compel the resignation of the Inspector—to withstand by force of arms the authority of the United States, and thereby to extort a repeal of the laws of excise, and an alteration in the conduct of Government.
        Upon the testimony of these facts, an associate Justice of the Supreme Court of the United States notified to me, that “in the Counties of Washington and Alleghany in Pennsylvania laws of the United States were opposed, and the execution thereof obstructed by combinations, too powerful to be suppressed by the ordinary course of judicial proceedings, or by the powers vested in the Marshal of that District.” On this call, momentous in the extreme, I sought and weighed, what might best subdue the crisis. On the one hand, the Judiciary was pronounced to be stripped of its capacity to enforce the laws: crimes, which reached the very existence of social order, were perpetrated without controul; the friends of Government were insulted, abused and overawed into silence, or an apparent acquiescence; and to yield to the treasonable fury of so small a portion of the United States, would be to violate the fundamental principle of our Constitution, which enjoins that the will of the majority shall prevail. On the other, to array citizen against citizen—to publish the dishonor of such excesses—to encounter the expense, and other embarrassments of so distant an expidition; were steps too delicate—too closely interwoven with many affecting considerations, to be lightly

adopted. I postponed, therefore, the summoning of the militia immediately into the field: But I required them to be held in readiness, that if my anxious endeavours to reclaim the deluded, and to convince the malignant of their danger, should be fruitless; military force might be prepared to Act, before the season should be too far advanced.
        My Proclamation of the 7th of August last was accordingly issued, and accompanied by the appointment of Commissioners, who were charged to repair to the scene of insurrection. They were authorized to confer with any bodies of men, or individuals. They were instructed to be candid and explicit, in stating the sensations, which had been excited in the Executive, and his earnest wish to avoid a resort to coercion; to represent, however, that without submission, coercion must be the resort; but to invite them, at the same time, to return to the demeanor of faithful Citizens, by such accommodations, as lay within the sphere of Executive power—Pardon too, was tendered to them by the Government of the United States, and that of Pennsylvania; upon no other condition, than a satisfactory assurance of obedience to the laws.
        Although the report of the Commissioners marks their firmness and abilities, and must unite all virtuous men, by shewing, that the means of conciliation have been exhausted; all of those who had committed or abetted the tumults, did not subscribe the mild form, which was proposed as the atonement; and the indications of a peaceable temper were neither sufficiently general, nor conclusive, to recommend or warrant, the farther suspension of the march of the militia.
        Thus, the painful alternative could not be discarded. I ordered the militia to march; after once more admonishing the insurgents in my Proclamation of the 25th of September last.
        It was a task too difficult to ascertain with precision the lowest degree of force, competent to the quelling of the insurrection. From a respect, indeed, to œconomy, and the ease of my fellow Citizens, belonging to the militia, it would have gratified me to accomplish such an estimate—My very reluctance to ascribe too much importance to the opposition, had its extent been accurately seen, would have been a decided inducement to the smallest efficient numbers. In this uncertainty, therefore, I put into motion fifteen thousand men, as being an army, which,

according to all human calculation, would be prompt, and adequate in every view; and might perhaps, by rendering resistance desperate, prevent the effusion of blood. Quotas had been assigned to the States of New-Jersey, Pennsylvania, Maryland, and Virginia; the Governor of Pennsylvania having declared on this occasion, an opinion which justified a requisition to the other States.
        As Commander in Chief of the militia, when called into the actual service of the United States, I have visited the places of general rendezvous; to obtain more exact information, and to direct a plan for ulterior movements. Had there been room for a persuasion, that the laws were secure from obstruction: that the civil magistrate was able to bring to justice such of the most culpable, as have not embraced the profered terms of amnesty, and may be deemed fit objects of example; that the friends to peace and good Government were not in need of that aid and countenance, which they ought always to receive, and, I trust, ever will receive, against the vicious and turbulent; I should have caught with avidity the opportunity of restoring the militia to their families and home. But succeeding intelligence has tended to manifest the necessity of what has been done; it being now confessed by those, who were not inclined to exaggerate the ill conduct of the insurgents, that their malevolence was not pointed merely to a particular law; but that a spirit, inimical to all order, has actuated many of the offenders. If the state of things had afforded reason for the continuance of my presence with the army, it would not have been withholden. But every appearance assuring such an issue, as will redound to the reputation and strength of the United States, I have judged it most proper, to resume my duties at the seat of Government, leaving the chief command with the Governor of Virginia.
        Still, however, as it is probable, that in a commotion like the present, whatsoever may be the pretence, the purposes of mischief and revenge may not be laid aside; the stationing of a small force for a certain period in the four Western Counties of Pennsylvania will be indispensable, whether we contemplate the situation of those who are connected with the execution of the laws; or of others, who may have exposed themselves by an honorable attachment to them. Thirty days from the commencement of this Session being the legal limitation of the employment of the militia, Congress cannot be too early occupied with this subject.
        
        Among the discussions, which may arise from this aspect of our affairs, and from the documents which will be submitted to Congress, it will not escape their observation, that not only the Inspector of the Revenue, but other officers of the United States in Pennsylvania, have, from their fidelity in the discharge of their functions, sustained material injuries to their property. The obligation and policy of indemnifying them, are strong and obvious. It may also merit attention, whether policy will not enlarge this provision to the retribution of other citizens, who, though not under the ties of Office, may have suffered damage by their generous exertions for upholding the Constitution and the laws. The amount, even if all the injured were included, would not be great; and on future emergencies, the Government would be amply repaid by the influence of an example, that he, who incurs a loss in its defence, shall find a recompence in its liberality.
        While there is cause to lament, that occurrences of this nature should have disgraced the name, or interrupted the tranquility, of any part of our community, or should have diverted to a new application any portion of the public resources, there are not wanting real and substantial consolations for the misfortune. It has demonstrated, that our prosperity rests on solid foundations; by furnishing an additional proof, that my fellow citizens understand the true principles of Government and liberty: that they feel their inseparable union: that notwithstanding all the devices which have been used to sway them from their interest and duty, they are now as ready to maintain the authority of the laws against licentious invasions, as they were to defend their rights against usurpation. It has been a spectacle, displaying to the highest advantage, the value of Republican Government to behold the most and the least wealthy of our citizens standing in the same ranks, as private Soldiers; preeminently distinguished by being the army of the Constitution; undeterred by a march of three hundred miles over rugged mountains, by the approach of an inclement season, or by any other discouragement. Nor ought I to omit to acknowledge the efficacious and patriotic cooperation, which I have experienced from the chief magistrates of the States, to which my requisitions have been addressed.
        To every description indeed of citizens let praise be given. But let them persevere in their affectionate vigilance over that

precious depository of American happiness, the Constitution of the United States. Let them cherish it too, for the sake of those, who from every clime are daily seeking a dwelling in our land. And when in the calm moments of reflection, they shall have retraced the origin and progress of the insurrection; let them determine, whether it has not been fomented by combinations of men, who, careless of consequences, and disregarding the unerring truth that those, who rouse, cannot always appease a civil convulsion, have disseminated, from an ignorance or perversion of facts, suspicions, jealousies, and accusations of the whole Government.
        Having thus fulfilled the engagement, which I took, when I entered into office, “to the best of my ability to preserve, protect and defend the Constitution of the United States,” On you Gentlemen and the people by whom you are deputed, I rely for support.
        In the arrangements, to which the possibility of a similar contingency will naturally draw your attention, it ought not to be forgotten, that the militia-laws have exhibited such striking defects, as could not have been supplied but by the zeal of our Citizens. Besides the extraordinary expence and waste, which are not the least of the defects, every appeal to those laws is attended with a doubt on its success.
        The devising and establishing of a well regulated militia, would be a genuine source of legislative honor, and a perfect title to public gratitude. I therefore, entertain a hope, that the present Session will not pass, without carrying to its full energy the power of organizing, arming, and disciplining the militia; and thus providing, in the language of the Constitution, for calling them forth to execute the laws of the Union, suppress insurrections, and repel invasions.
        As auxiliary to the state of our defence, to which Congress can never too frequently recur, they will not omit to inquire, whether the fortifications, which have been already licenced by law be commensurate with our exigencies.
        The intelligence from the army under the Command of General Wayne, is a happy presage to our military operations against the hostile Indians north of the Ohio. From the advices which have been forwarded, the advance which he has made, must have damped the ardor of the Savages, and weakened their

obstinacy in waging war against the United States. And yet, even at this late hour, when our power to punish them cannot be questioned, we shall not be unwilling to cement a lasting peace, upon terms of candor, equity, and good neighborhood.
        Towards none of the Indian tribes have overtures of friendship been spared. The Creeks in particular are covered from incroachment by the interposition of the General Government, and that of Georgia. From a desire also to remove the discontents of the Six Nations, a settlement, meditated at Presqu’isle on Lake Erie, has been suspended; and an agent is now endeavoring to rectify any misconception, into which they may have fallen. But I cannot refrain from again pressing upon your deliberations, the plan which I recommended at the last Session, for the improvement of harmony with all the Indians within our limits; by the fixing and conducting of trading houses, upon the principles then expressed.
        Gentlemen of the House of Representatives.
        The time which has elapsed, since the commencement of our fiscal measures, has developed our pecuniary resources, so as to open the way for a definitive plan for the redemption of the public debt. It is believed, that the result is such, as to encourage Congress to consummate this work without delay. Nothing can more promote the permanent welfare of the nation, and nothing would be more grateful to our Constituents. Indeed, whatsoever is unfinished of our system of public credit, cannot be benefited by procrastination, and as far as may be practicable, we ought to place that credit on grounds, which cannot be disturbed, and to prevent that progressive accumulation of debt which must ultimately endanger all Governments.
        An estimate of the necessary appropriations, including the expenditures, into which we have been driven by the insurrection, will be submitted to Congress.
        Gentlemen of the Senate and of the House of Representatives.
        The mint of the United States has entered upon the coinage of the precious metals; and considerable sums of defective coins and bullion have been lodged with the Director by individuals. There is a pleasing prospect that the institution will, at no remote day, realize the expectation, which was originally formed of its utility.
        
        In subsequent communications, certain circumstances of our intercourse with foreign nations, will be transmitted to Congress. However, it may not be unseasonable to announce, that my policy in our foreign transactions has been, to cultivate peace with all the world—to observe treaties with pure and absolute faith—to check every deviation from the line of impartiality—to explain what may have been misapprehended—and correct, what may have been injurious to any nation—and having thus acquired the right, to lose no time in acquiring the ability, to insist upon justice being done to ourselves.
        Let us unite therefore, in imploring the Supreme Ruler of nations, to spread his holy protection over these United States: to turn the machinations of the wicked to the confirming of our Constitution—to enable us at all times to root out internal sedition, and put invasion to flight—to perpetuate to our Country that prosperity, which his goodness has already conferred, and to verify the anticipations of this Government being a safeguard to human rights.
        
          Go: Washington
        
      